PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lipscomb et al.
Application No. 15/510,052
Filed: March 09, 2017
For: Airborne Dust Reducing Granular Absorbent Blends

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 29, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of David D. Stein appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, December 30, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on March 31, 2020.  A Notice of Abandonment was mailed July 07, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1,480 extension of time fee submitted on July 12, 2021, was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to ~state either petitioner’s deposit account as authorized. 

This application is being referred to Technology Center Art Unit 3643 for appropriate action in the normal course of business on the reply received July 29, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4584.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET